DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,154,205 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims would anticipate the pending claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6-8, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0063649 A1 to Mihalef et al. (“Mihaleft ‘649”), which incorporates by reference an article entitled “Model-Based Estimation of 4D Relative Pressure Map from 4D Flow MR Images” also by Mihalef et al. (“Mihalef article”).
As to claim 6, Mihalef ‘649 discloses a method of determining pressure difference across a tube arising from fluid flow within the tube, comprising: 
obtaining partial fluid velocity data from the outlet of the tube (see [0024] – “In one embodiment, the outlet flux distribution in the measured velocity field is determined and the output fluxes are then distributed according to the distribution of the measured output fluxes, but scaled such that they add up to the total inlet+wall flux.”); 
estimating what a full velocity profile is from the partial data ([0024] – “The outlet flux distribution can be determined as a percentage of the inlet flux for each outlet…  In another embodiment, 2D flow MRI (e.g., 2D PCMRI) measurements, which have higher resolution and less noise that the 4D flow MRI measurements, can be acquired at the outlet locations and used to estimate the fluxes at each outlet. This provides an outlet flux distribution, but the outlet fluxes still have to be corrected based on the inlet and wall fluxes to ensure that mass conservation is achieved. Once the outlet flux distribution is determined, the velocities on the outlet boundary cells are scaled or imposed as a profile over a cross-section of each outlet, such that they match the boundary flux conditions. The velocities of the outlets can be scaled such that the outlet fluxes maintain the determined distribution but add up to the total inlet+wall flux. The velocities for each outlet can be defined by imposing a profile, such as a flat profile, a parabolic profile, or a powerlaw profile on the cross-section of each outlet. The new velocities and their corresponding fluxes obey Equations (4.3-4.4) in the FCP equations.”); and 
calculating the pressure difference in dependence on the fluid velocity data and a known fluid density (see [0026] incorporating the Mihalef article and also [0027] – “The reconstructed velocity field can be used by other algorithms, for example to calculate relative pressure maps…” see also the Mihalef article at 239-240 – “We use a constant density, finite volume discretization
of the equations on a rectangular (possibly non-isotropic) grid configuration in which the velocity and pressure are given at cell centers, while the level set is given at the nodes (Figure 2)... Using the above discretization one puts together a symmetric positive definite linear system for the relative pressure, which is then solved iteratively using a multigrid method.”); 
wherein the tube is a blood vessel, and the fluid flow is in vivo or ex-vivo blood flow, and where the fluid velocity data is obtained by i) 2D Doppler echocardiography; and/or ii) ultrafast 2D echocardiography (see [0020]).  
As to claim 7, Mihalef ‘649 further discloses wherein the partial data is acquired along a line at the outlet plane of the tube, the line being defined by intersecting an imaging plane with the outlet plane of the tube (see p. 239 – “The semi-automatic workflow proceeds as follows: the user clicks on the desired position where the virtual cut is to be placed, and prescribes the appropriate tag corresponding to an inlet or an outlet.”).  
As to claim 8, Mihalef ‘649 further discloses wherein the data is not a 3D vector but is a projection of this vector in a direction close to the direction of the flow (see p. 237 – “Further, projecting equation 1 along the normal to the domain boundary, we obtain the natural (Neumann) boundary condition.”).  
As to claim 11, Mihalef ‘649 further discloses wherein: 
a) the partial data is acquired along several lines at the outlet plane of the tube, each line being defined by intersecting an imaging plane with the outlet plane of the tube; or 
b) the partial data is acquired at a sparse set of points or lines around the outlet plane, in such a manner that the velocity at the outlet plane can be inferred by interpolation or extrapolation (see [0024] -- In another embodiment, 2D flow MRI (e.g., 2D PCMRI) measurements, which have higher resolution and less noise that the 4D flow MRI measurements, can be acquired at the outlet locations and used to estimate the fluxes at each outlet.”).  
As to claim 13, Mihalef ‘649 further discloses wherein only partial fluid velocity data is obtained from the outlet of the tube, relating to only a portion of the outlet rather than fluid velocity data across the whole outlet (see [0024] and treatment of claim 20).  
Allowable Subject Matter
Claims 1-5 and 14-20 would be allowable upon the filing of a terminal disclaimer that overcomes the double-patenting rejection set forth in this action.
Claim 9-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as upon the filing of a terminal disclaimer that overcomes the double-patenting rejection set forth in this action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791